Citation Nr: 0431128	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Des Moines, Iowa


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971, followed by Naval Reserve service, including a period 
of active duty for training from September 1972 to April 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
which, in pertinent part, denied an increase in a 10 percent 
rating for residuals of a right wrist fracture.  In July 
2004, the veteran testified at a Travel Board hearing held at 
the RO.  


FINDING OF FACT

The veteran's residuals of a right wrist fracture (major 
upper extremity) are manifested by some limitation of motion, 
but without ankylosis, and limitation of forearm supination 
no worse than 30 degrees or less.  Forearm pronation lost 
beyond the last quarter of the arc is not currently shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right wrist fracture have not been met.  38 
U.S.CA. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5213, 5214, 5215 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1967 to July 1971, followed by service in the Naval Reserve, 
including a period of active duty for training from September 
1972 to April 1973.  

His service medical records indicate that on a medical 
history form at the time of an August 1967 enlistment 
examination, he checked that he had a history of broken 
bones.  The reviewing examiner noted that he had a history of 
a fracture of the right wrist.  There was also a notation 
that the veteran was right-handed.  The objective August 1967 
enlistment examination report included a notation that the 
veteran's upper extremities were normal.  A July 1970 
consultation report from an orthopedic clinic noted that the 
veteran was two weeks post an injury to the right wrist.  It 
was reported that a previous X-ray was essentially negative 
with only a suspicion of a right navicular fracture and that 
the veteran was casted.  It was also noted that the veteran 
complained of pain in the right navicular region.  The 
examiner indicated that a present X-ray was rather equivocal 
for a navicular fracture, but that the veteran was clinically 
very tender over the area.  The impression was probable 
fracture right navicular.  A January 1971 objective 
separation examination report included a notation that the 
veteran's upper extremities were normal.  

The veteran underwent a VA general medical examination in 
August 1973.  The diagnoses included residual fracture right 
wrist.  A July 1973 X-ray report, as to the veteran's right 
wrist, showed no residual bony deformity.  It was noted that 
if the veteran had an old fracture, it was healed remarkably 
well.  

In September 1973, the RO granted service connection and a 
noncompensable rating for residuals of a right wrist fracture 
(navicular fracture of the right wrist).  

The veteran underwent a VA orthopedic examination in July 
1974.  The diagnoses included minimal residual navicular 
fracture, right wrist, with limitation in position of 
supination.  A June 1977 VA orthopedic examination report 
related diagnoses which included decreased supination right 
wrist, status post right navicular fracture.  

In July 1977, the RO increased the rating for the veteran's 
service-connected residuals of a right wrist fracture to 10 
percent.  The 10 percent rating has remained in effect.  

Private and VA treatment records dated from October 1977 to 
December 1998, including examination reports, show treatment 
for multiple disorders including right wrist problems.  

Records from the Social Security Administration indicate that 
the veteran is receiving disability compensation and that he 
was considered disabled as of April 1998.  

Private treatment records dated from January 1999 to July 
1999 reflect continued treatment for disorders including 
right wrist complaints.  A May 1999 treatment entry from 
Medical Associates noted that the veteran complained of right 
wrist pain.  The examiner reported that there was normal 
range of motion of the wrist, but that it was quite painful.  
The assessment was probable degenerative joint disease, right 
wrist.  Another May 1999 entry, apparently from the same 
facility, noted that the veteran was seen for pain and 
inflammation of the right wrist.  He reported that that he 
had an increasing amount of discomfort in the wrist and an 
inability to use the arm.  The examiner reported that there 
was tenderness to palpation of the wrist, more specifically 
of the distal radial ulnar joint.  It was noted that the 
veteran had satisfactory, but painful dorsal and palmar 
flexion.  The examiner indicated that the veteran had full 
pronation, but was able to supinate only half way as compared 
to the normal opposite side.  X-rays of the wrist revealed 
degenerative arthritis involving the distal radial ulnar.  
The impression was degenerative joint disease, distal radial 
ulnar joint.  

In August 1999, the veteran submitted his current claim for 
an increased rating for his service-connected residuals of a 
right wrist fracture.  

Private treatment records dated from August 1999 to November 
1999 refer to continued treatment.  

VA treatment records dated from November 1999 to December 
1999 refer to treatment for several disorders.  

The veteran underwent a VA orthopedic examination in December 
1999.  It was noted that he initially fractured his right 
distal radius just inferior to the navicular bone while in 
service and that he subsequently developed degenerative joint 
disease and decreased range of motion.  The veteran 
complained of pain and discomfort associated in his right 
wrist, particularly with movements that involved active 
pronation and supination of his wrist and/or stress bearing 
or weight bearing.  The veteran denied any problems with 
numbness or tingling on a regular basis.  

The examiner reported that the veteran had tenderness over 
the anatomical snuffbox.  The examiner stated that the 
veteran had decreased supination and that he was only able to 
supinate to 150 degrees.  It was noted that he had decreased 
flexion to 95 and decreased extension to 40 degrees.  The 
examiner indicated that the veteran's right and left lateral 
motion was relatively preserved.  There was a positive 
Tinel's sign and mild subjective decrease to light touch in 
the ulnar distribution.  The examiner indicated that muscle 
strength was somewhat dependent and that it appeared to be at 
least 4+/5 in his intrinsics, extensors, and flexors of his 
hand.  The diagnosis was degenerative joint disease status 
post-traumatic fracture of the right radius.  The examiner 
commented that the veteran did have evidence for marked 
diminished range of motion with relatively preserved muscle 
strength.  

VA treatment records dated from January 2000 to December 2000 
refer to treatment for several disorders.  Private treatment 
records dated from March 2000 to December 2000 show treatment 
for disorders including right wrist problems.  A March 2000 
statement from J. M. O'Shea, M.D., reported that the veteran 
had been under his care for the past ten years for chronic 
medical problems.  Dr. O'Shea stated that the veteran 
suffered from degenerative joint disease of the right wrist 
which prevented him from having normal range of motion of the 
wrist and prevented usual activities using the wrist, such as 
lifting, twisting, and manipulation.  

A January 2001 RO decision granted a total disability rating 
based on unemployability (TDIU rating).  

Private treatment records dated from January 2001 to 
September 2001 refer to continued treatment.  An August 2001 
treatment report from such facility related an assessment 
which included degenerative joint disease of the right wrist 
with frozen wrist.  A September 2001 statement from Dr. 
O'Shea indicated that the veteran was under his care for 
severe degenerative joint disease involving both shoulders 
and the right wrist.  It was noted that because of such 
condition, he was unable to turn a conventional doorknob.  

VA treatment records dated from January 2001 to June 2003 
show treatment for multiple disorders.  

A June 2003 statement from T. K. Cobb, M.D., reported that 
the veteran had an arthritic deformity in the right wrist 
involving the scaphoid, trapezium, trapezoid and the carpal 
metacarpal joints.  Dr. Cobb stated that grip strength was 
negligible and that range of motion was less than half of 
expected.  Dr. Cobb stated that, overall, the veteran's 
functional level was minimal.  It was noted that the veteran 
was unable to rotate the wrist effectively or generate 
substantial grip.  

VA treatment records dated from July 2003 to January 2004 
refer to continued treatment.  A January 2004 treatment entry 
noted that the veteran reported that he had a history of a 
scaphoid fracture in 1968 that was casted.  The veteran 
indicated that the injury was reset after several months and 
re-casted.  A January 2004 entry noted that the veteran 
reported a history of right wrist pain for several years.  He 
also indicated that he had a history of a scaphoid fracture.  
The veteran stated that he had always had pain in his wrist 
since an injury in service.  It was noted that the veteran 
had pain in the right wrist in the snuffbox and into the 
dorsal aspect of the thumb.  The veteran indicated that the 
pain had worsened over the previous eight to ten months.  The 
examiner reported there were no lesions or erythema of the 
right wrist and that he had pain to palpation of the 
scaphoid, the first metacarpal phalangeal joint and the 
thumb.  The examiner stated that complete flexion/extension 
and ulnar/radial deviation of the right wrist was painless 
with positive Finkelstein's.  There was a negative grind 
test.  Strength was 5/5 on wrist extension/flexion, 4/5 on 
grip, 5/5 on finger abduction.  The examiner stated that the 
veteran was unable to fully pronate/supinate on the right.  
The examiner indicated that X-rays were negative for 
significant wrist degenerative joint disease.  There was 
radial-scaphoid joint space mildly narrowed with possible 
radial-ulnar dissociation.  It was noted that the scaphoid 
appeared to be without evidence of abnormality.  The 
assessment was history of scaphoid fracture, probable 
Dequervains.  

The veteran underwent a VA neurological examination in 
February 2004.  It was noted that he had a history of chronic 
right wrist pain and decreased range of motion and that a 
recent orthopedic evaluation reported radial ulnar arthrosis 
which was consistent with a previous fracture of the wrist.  
The veteran complained of decreased sensation along the 
medial, ulnar distribution of the right which was chronic, 
but with no specific flare-ups.  The examiner reported that 
range of motion of the wrist showed approximately 20 degrees 
less pronation than on the left side and reached a maximum of 
approximately 20 degrees of supination from the vertical on 
the right side.  There was a subjective decrease to sensation 
using pinprick examination over the ulnar distribution of 
both hands.  The Tinel's sign was negative at the wrists and 
elbows, bilaterally.  The impression was entrapment 
mononeuropathy at the elbows, bilaterally.  

The examiner commented that, regarding a relationship of the 
noted neurological impairment with the wrist fracture, that 
it was less likely as not that the bilateral entrapment 
mononeuropathy at the elbows was a consequence of the 
veteran's wrist fracture.   

The veteran underwent a VA orthopedic examination in May 
2004.  He reported that he had constant pain in his right 
wrist and he described the pain as a seven on a one to ten 
scale.  The veteran indicated that he had weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, and lack of endurance of the right 
wrist.  He reported that he had flare-ups of pain in his 
right wrist that would last from a few seconds to hours.  The 
veteran stated the pain was greater than ten when he had 
flare-ups.  It was noted that the pain in the wrist was 
improved with heat and cold and that it was worsened by 
turning.  The veteran indicated that he was unable to hold 
onto a pen when he had a flare-up of pain in the right wrist 
and that he had difficulty opening a doorknob because of 
pain.  He stated that he also had difficulty picking things 
up with his right hand.  The veteran indicated that he did 
not currently use a brace on his right wrist, but that he had 
been treated with multiple braces and that they all made the 
condition worse.  It was noted that the veteran had not had 
any surgeries on the right wrist and that he had not had any 
dislocation or any recurrence subluxation.  

The examiner reported that the veteran was not in acute 
distress until he moved the wrist.  The examiner indicated 
that range of motion of the right wrist showed that flexion 
was 60/90 and extension was 45/70.  It was noted that DeLuca 
testing was done on the right wrist and that the veteran was 
asked to perform 30 repetitions of flexion and extension, but 
was only able to perform 12 because of pain.  The examiner 
indicated that following DeLuca testing, flexion was 60/90 
and extension was 12/70.  Radial deviation was 20/20 and 
ulnar deviation was 8/55.  It was noted that the veteran 
complained of pain throughout the entire range of motion of 
the right wrist.  The examiner stated that there was evidence 
of pain, fatigue, weakness, and lack of endurance with 
repetitive flexion and extension of the right wrist.  There 
was also objective evidence of painful motion.  The examiner 
noted that there was no edema, effusion, or instability.  The 
examiner indicated that there was weakness as well as 
tenderness to palpation of the right wrist and navicular 
area.  There was no redness, heat, or abnormal movement.  The 
examiner stated that there was guarding noted of the right 
wrist and that there was no ankylosis.  The veteran was noted 
to be right-handed.  The examiner stated that X-rays showed 
degenerative disease of the right wrist without acute 
changes.  The assessment was history of fracture of the right 
wrist while in the military with residual pain, weakness, 
fatigue, and decreased endurance.  Rheumatoid arthritis was 
also diagnosed.  The examiner commented that DeLuca testing 
was done of the right wrist which showed evidence of pain, 
fatigue, weakness, decreased endurance and repetitive use.  
The examiner stated that it was his opinion that the major 
limiting factor of function of the right wrist for the 
veteran was pain and that the veteran had severe functional 
impairment of the right wrist.  

VA treatment records dated from April 2004 to May 2004 show 
continued treatment.  

At the July 2004 Travel Board hearing, the veteran testified 
that he had stiffness in the right wrist all the time and 
that he was unable to grip object without any pain.  He 
stated that the pain was consistent and that the pain could 
be severe enough to wake him up at night.  The veteran 
indicated that he had been told that he had arthritis and 
that he should have surgery.  He stated that he could no 
longer open a door or turn a doorknob.  The veteran indicated 
that he could make a fist, but that he did not have much 
strength in it.  He stated that on a normal day his pain 
would be running between a three to a six on a one to ten 
scale, and that when it was bothering him, there was no 
number he could indicate.  He noted that the pain would last 
for three to four hour when it was locked up.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in an August 
2000 statement of the case, a January 2001 supplemental 
statement of the case, a January 2001 letter, an April 2003 
letter, a September 2003 supplemental statement of the case, 
a June 2004 supplemental statement of the case, and at the 
Board hearing held in July 2004, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for an increased 
rating for residuals of a right wrist fracture.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and at the 
hearing held in July 2004, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  As cited above, when 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  However, in a claim for increased rating, the 
most recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

The maximum rating for limitation of motion of the wrist is 
10 percent, and such is assigned when dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A rating in excess of 10 percent for a wrist disability is 
available only where it is shown that there is wrist 
ankylosis of a specified degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Normal wrist motion consists of 70 degrees of dorsiflexion 
(extension), 80 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  38 
C.F.R. § 4.71, Plate I.  Limitation of supination of a 
forearm is rated 10 percent when limited to 30 degrees or 
less.  Limitation of pronation of the major forearm is rated 
20 percent when motion is lost beyond the last quarter of arc 
and the hand does not approach full pronation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  

At the recent May 2004 VA orthopedic examination, the veteran 
reported that he had constant pain in his right wrist.  He 
reported that he had flare-ups of pain which would last from 
a few seconds to a few hours; that he was unable to hold onto 
a pen during a flare-up; and that he had difficulty opening a 
doorknob because of pain.  The examiner indicated that range 
of motion of the right wrist showed that flexion was 60/90 
and that extension was 45/70.  The examiner noted that 
following DeLuca testing, flexion was 60/90 and extension was 
12/70.  Radial deviation was 20/20 and ulnar deviation was 
8/55.  It was noted that the veteran complained of pain 
throughout the entire range of motion of the right wrist and 
that there was objective evidence of painful motion.  The 
examiner indicated that there was no ankylosis and that X-
rays showed degenerative disease of the right wrist without 
acute changes.  The assessment was history of fracture of the 
right wrist while in the military with residual pain, 
weakness, fatigue, and decreased endurance.  The examiner 
remarked that the veteran had severe functional impairment of 
the right wrist.  

Additionally, a February 2004 VA neurological examination 
report noted that the veteran had a history of chronic right 
wrist pain and decreased range of motion.  The examiner 
indicated that range of motion of the right wrist showed 
approximately 20 degrees less pronation than on the left side 
and reached a maximum of approximately 20 degrees of 
supination from the vertical side on the right.  Statements 
from Dr. Cobb and Dr. O'Shea also referred to limitation of 
motion of the right wrist.  

The recent medical evidence, including the February 2004 and 
May 2004 examinations, noted above, demonstrate limited 
motion as compared to the measurements of normal wrist 
motion.  However, the current 10 percent rating is the 
maximum rating for limitation of wrist motion, and thus the 
effects of pain on use do not affect the rating under the 
limitation of motion code.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Spencer v. West, 13 Vet.App. 376 (2000); DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The evidence shows that the veteran's 
right wrist is not ankylosed (i.e. fixed or frozen in one 
position), and thus there is no basis for a higher rating 
under Diagnostic Code 5214.  The Board notes that an August 
2001 private treatment report from Medical Associates 
referred to degenerative joint disease of the right wrist 
with a frozen wrist.  However, such is not shown by the 
recent evidence of record.  The May 2004 VA orthopedic 
examination report specifically noted that the veteran's 
right wrist was not ankylosed.  

The evidence also fails to indicate that supination of 
veteran's right forearm is any worse than limited to 30 
degrees or less or that limitation of pronation is lost 
beyond the last quarter of arc and the hand does not approach 
full pronation as required for an increased rating under 
Diagnostic Code 5213.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for residuals of a right 
wrist fracture.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a higher rating.  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment, standing alone, or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  Further, as noted above, the veteran is already 
receiving a total rating for his service-connected 
disabilities.  This rating of 100% clearly takes into 
consideration the pain the veteran has regarding all his 
service-connected disorders.              


ORDER

An increased rating for residuals of a right wrist fracture 
is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



